
	

114 HR 1894 IH: To authorize the extension of preferential tariff treatment for certain textile goods imported from Morocco.
U.S. House of Representatives
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1894
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2015
			Mr. Carney introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To authorize the extension of preferential tariff treatment for certain textile goods imported from
			 Morocco.
	
	
		1.Extension of Tariff Preference Level Program for Morocco
 (a)In generalU.S. Note 64(b) to subchapter XII of chapter 99 of the Harmonized Tariff Schedule of the United States is amended—
 (1)by striking shall be as follows: and all that follows through As used in this note and inserting shall be 10,000,000 SME for each of the calendar years 2016 through 2025. As used in this note; and (2)by striking December 31, 2015 and inserting December 31, 2025.
 (b)Effective dateThe amendments made by this section shall apply with respect to articles entered, or withdrawn from warehouse for consumption, on or after January 1, 2016.
			
